Citation Nr: 1502767	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  11-04 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1974 to November 1977, and from May 1978 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction over this claim is currently with the RO in Indianapolis, Indiana.

In a May 2014 decision, in pertinent part, the Board denied service connection for a left hip disorder.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2014 Order, the Court granted a Joint Motion for Partial Remand (JMR) which vacated the denial of service connection for a left hip disorder and returned that issue to the Board for further development in compliance with the JMR.

The Board also remanded the issue of service connection for a right hip disability in the May 2014 Board decision.  In November 2014, the RO fully granted service connection for a right hip disability; therefore, that issue is not in appellate status, and is not before the Board.

This appeal was processed using both the Virtual VA System and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran does not have a current, diagnosed disability of the left hip.


CONCLUSION OF LAW

The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the claim for entitlement to service connection for a left hip disability, the RO provided notice to the Veteran in April 2009, prior to the initial adjudication of the claim in December 2009.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  The April 2009 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claim.  

VA satisfied its duty to assist the Veteran in the development of the claim of service connection for a left hip disability.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence associated with the claims file include the Veteran's service treatment records, VA treatment reports, a VA examination report, and lay statements.  The Veteran has not indicated that he has additional information or evidence to submit in support of his claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson,
20 Vet. App. 79, 81-82 (2006).  Directly addressing the arguments made in the JMR, the Veteran was afforded a VA examination of the hips in April 2010.  The VA examiner, who conducted the April 2010 VA examination, reviewed the Veteran's claims file, including the relevant medical history, and interviewed the Veteran to discuss medical history and complaints regarding his left hip disability.  The VA examiner also observed the Veteran in a clinical setting and provided diagnoses, observations, and all required opinions.  Accordingly, the Board finds that the April 2010 VA examination is adequate and no further medical examination or medical opinion is needed with respect to the claim of service connection for a left hip disorder.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (if VA provides a claimant with an examination in a service connection claim, the examination must be adequate).

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. §  5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F. 3d at 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, the Veteran has not identified a specific left hip condition and has not been diagnosed with a "chronic disease" listed under 38 C.F.R. §  3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Service Connection for a Left Hip Disability

In a February 2009 claim, the Veteran requested service connection for a disorder of the hips.  Specifically, the Veteran has contended that he has had pain of the hips since experiencing several falls from aircraft or maintenance stands.  See February 2009 Claim.  In this case, the Board has considered, and found credible, the Veteran's reports of left hip pain; however, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom; Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Even assuming the credibility of the Veteran's reports of left hip pain, as discussed below, the Board finds that the weight of the evidence of record reflects that the Veteran does not have a currently diagnosed disability of the left hip.

After a review of all the evidence, lay and medical, the Board finds that the Veteran did not experience any in-service injury or disease of the left hip and does not have a current disability of the left hip.  Service treatment records are negative for any complaints, findings, or diagnosis of a left hip injury or disorder.  March 1978 and April 1991 reports of medical examination, shortly before the end of each period of active service, noted that the Veteran's lower extremities and other musculoskeletal systems were clinically normal.  The evidence of record, which includes VA treatment records dated from January 2009 to July 2014, also reflect no post-service diagnosis or treatment for a disorder of the left hip.  

In this case, the Veteran has generally contended that he has left hip pain; however, while the record reflects numerous post-service complaints of right hip pain (the Veteran is currently service connected for a right hip disability), the same complete treatment records are absent for any complaints, findings, treatment, or diagnosis of a left hip disability.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Buczynski v. Shinseki, 24 Vet. App. 221 (2011) (citing Fed. R. Evid. 803 (7)); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  Cf. AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).

The evidence of record shows no current disability of the left hip.  The evidence also does not reflect that the Veteran has ever sought or received treatment for the claimed left hip disorder.  The Veteran underwent a VA examination of the hips in April 2010.  An associated radiology report from May 2010 revealed anterior-posterior and lateral views of the left hip, which showed no evidence of acute fracture or dislocation.  The joint space was preserved and the bony architecture was unremarkable.  The impression at that time was a negative radiographic examination of the left hip.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. §§ 1110, 1131; Rabideau, 2 Vet. App. at 141 (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer, 3 Vet. App. at 225.  Service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Board is also cognizant of the Court's holding in Romanowsky v. Shinseki, 
26 Vet. App. 289 (2013).  In Romanowsky, the Court held that, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In a footnote, the Court noted that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  The evidence in this case does not demonstrate a left hip disability at any point during the claim period or even recent diagnosis prior to the filing of the claim for service connection.

Further, while, as a lay person, the Veteran may be competent to relate some symptoms that may be associated with a left hip disorder, including pain, he does not have the requisite medical knowledge, training, or experience to be able to diagnose medically complex orthopedic left hip disorder in this particular case where the evidence establishes no in-service left hip injury or disease, no normal left hip at service separation, and no continuous left hip symptoms and no diagnosis or treatment of symptoms until years after service separation.  See Kahana, 24 Vet. App. at 437 (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  Orthopedic disorders are medically complex because of the multiple potential etiologies, can require specialized testing to diagnose, and observable symptomatology such as pain can overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Diagnosing orthopedic disorders involves internal and unseen system processes (to the hip joint) unobservable by the Veteran, not simply observation of observable symptoms such as pain.  The Veteran has not been shown to have such knowledge, training, or experience to diagnose a left hip disability in this particular case.

Throughout the course of this appeal, the Veteran has contended that he has left hip pain.  As discussed above, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez, 13 Vet. App. at 285, appeal dismissed in part, and vacated and remanded in part sub nom; Sanchez-Benitez, 259 F.3d 1356.  The weight of the lay and medical evidence in this case reflects left hip pain, but not any actual, underlying left hip disability.  The weight of the lay and medical evidence of record reflects no diagnosed or identifiable underlying maladies or disabilities of the left hip.

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current diagnosis of the claimed condition (a left hip disorder); therefore, the claim for service connection for a left 

hip disorder is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a left hip disorder is denied.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


